Affirmed and Memorandum Opinion filed August 20, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00769-CR
____________
 
GUSTAVO CASTRO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District
Court
Harris County, Texas
Trial Court Cause No.
980471
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a plea of guilty without an agreed
recommendation on punishment to possession with intent to deliver more than 400
grams of cocaine.  Appellant also pled true to the enhancement alleged in the
indictment.  The trial court made an affirmative deadly weapon finding, and on
April 20, 2004, the trial court sentenced appellant to confinement for
twenty-five years in the Institutional Division of the Texas Department of
Criminal Justice.  On direct appeal, this court affirmed the conviction.  See
Castro v. State, No. 14-04-00411-CR, (Tex. App.CHouston [14th Dist.] May 16, 2006,
pet. ref=d) (not designated for publication). 
Appellant now appeals the July 7, 2008, denial of his request for
post-conviction DNA testing.  
Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit.  The brief meets the requirement
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record and demonstrating why there
are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  At appellant=s request, the record was provided to him.  On May 26, 2009,
appellant filed a pro se response to counsel=s brief.  Appellant supplemented his
response with additional exhibits on June 8, 2009.  
We have carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan. 
Do Not Publish C Tex. R. App. P. 47.2(b).